JONES, District Judge
(after orally stating the facts as above). Section 12 of the statute (Act Jan. 16, 1888, c. 2?, 22 Stat. 40? [U. S. Comp. St. 1901, p. 1228]) “to improve the civil service” forbids any one to solicit, “in any manner whatever,” any contribution of money or any other thing of value for any political purpose whatever, in any room or building occupied in the discharge of official duty by certain officers or employés of the United States — among them, a postmaster. To constitute the offense the statute creates, it is not necessary that the solicitation he made verbally. The illegal solicitation may as well be made by a written request personally delivered in the forbidden place. An effort to get money in that way for a political purpose offends the letter and policy of the statute as clearly as the most persistent and earnest verbal solicitation. Excepting a written solicitation out of the statute requires us to ignore the policy and to run.counter to the letter of the statute. It forbids the solicitation “in any manner whatever.”
When the defendant, while in the post office, intentionally handed the postmaster a letter, knowing that it contained a request for a political contribution from the person to whom the letter was delivered, he undoubtedly violated the statute. The solicitation was then complete, in a place where it was unlawful to ask for a political contribution. It is entirely immaterial that the letter was not then opened, or that the posimaser was not then advised of its contents, or, for that matter, that the request in the letter was never afterwards acted upon or discussed between the parties. The guilty intent to violate the law flows from the knowing and intentional doing of the acts which the statute forbids. Ignorance of the statute, or of the extent of its provisions, is no excuse. Upon the admitted facts, the court would be bound to charge the jury that the defendant is guilty.
The lav/, taking into consideration that there may be a much higher degree of criminality in some instances than in others, gives the court most extended discretion as to the measure of punishment. When the letter was written and carried to the post office, there was no thought of delivering the letter personally to the postmaster. Unquestionably the letter would not have been delivered in person, but mailed, as originally intended, if it had not been for the chance meeting of *928Smith with the postmaster in the post office, while the other letters were being stamped. Personal delivery to him in the post office was an afterthought, and in a sense accidental. This is not the case of an officer preferring a solicitation for a political contribution from some other officer or employé who is under his authority, or- in any other way dependent upon him. The solicitation, under the circumstances, cannot be said to amount to an indirect coercion, as might have been the case if the contribution had been solicited of Dudley by some superior officer, or by one who had supervision over him in any way. The act of the defendant was not malum in se in any view of it, and was, at most, an unpremeditated and inadvertent violation of the statute. The violation of the statute is a technical, rather than a substantial, offense. - Under the circumstances, respect for the civil service law will not be enhanced by punishing the defendant as though there had been a serious infraction of its policy. The prosecution of the defendant has called attention to the statute and the purpose of the government to enforce it. The defendant has been put to some expense, and undergone the mortification of being arraigned in court upon a criminal charge. Anything more than a nominal fine, under the circumstances, would savor of harshness. The precedent of a nominal fine, under the circumstances of this case, will not encourage violations of the law in the future. The defendant is a man of high character, and there is no need of any punishment to reform him in any way, or prevent his indulging in the evil practice in the future. The example has been sufficient.
The defendant, in deference to the opinion of the court, having pleaded.guilty, is sentenced to pay a fine of $1.
NOTÉ BX THE COURT. — A few weeks before the instant ease was decided, the Supreme Court in U. S. v. Thayer, 209 U. S. 39, 28 Sup. Ct. 426. 52 L. Ed. 673, reversing U. S. v. Thayer (D. C.) 154 Fed. 508, had decided the question involved, though neither court nor counsel were then aware of the decision. The holding, arguendo, in that part of the opinion discussing th'e question of punishment, that Smith’s conduct would not have fallen within the condemnation of the statute, if he had merely deposited the letter in the mail, without personal delivery, is not in harmony with the construction placed upon the statute by the Supreme Court, and is therefore unsound.